Citation Nr: 0608913	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to September 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for hearing loss and a rating in excess of 
50 percent for PTSD.  The decision also awarded service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling from July 9, 2001.  He perfected an appeal of that 
decision.  

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in February 2003.  A 
transcript of that hearing is associated with the claims 
file.  

TDIU Claim

In the December 2005 Informal Hearing Presentation, the 
veteran's representative contended that "The veteran meets 
the requirement for individual unemployability (IU), based 
solely on his PTSD. [   ] The veteran did not file a claim 
for IU; however, we consider his claim for increased ratings 
for his PTSD and diabetes to be inextricably intertwined with 
a claim for IU."

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  Because the 
veteran, through his representative, contends that his 
unemployability is due solely to PTSD and diabetes, the 
increased rating issues on appeal, the Board concludes that 
it does have jurisdiction over the issue of the veteran's 
entitlement to TDIU. Accordingly, that issue has been added, 
as listed above.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) [a separate, formal claim is not required in 
cases where an informal claim for TDIU has been reasonably 
raised]; see also VAOPGCPREC 12-2001 (July 6, 2001) [further 
expansion on the concept of when an informal claim for TDIU 
has been submitted].

The diabetes mellitus and TDIU claims are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's bilateral hearing loss is causally related to his 
military service.

2.  The veteran's PTSD is manifested by suicidal ideation, 
impaired impulse control, and difficulty in adapting to 
stressful circumstances; such symptomatology is productive of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).

2.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
 Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).   The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.   The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.   As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.   The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.   Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).

In this case, the veteran was provided the required VCAA 
notice in a March 2001 letter (VCAA letter), which was sent 
prior to the RO's initial adjudication of his claims in July 
2001 in accordance with the holding in Pelegrini II.  The 
Board notes that another VCAA letter was sent in February 
2004.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   Id., at 23.   This new fourth 
"element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.   They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical records.   In this way, the VCAA letters 
clearly satisfy the first three "elements" of the notice 
requirement.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.   The VCAA letters 
stated that it was his responsibility to support his claims 
with appropriate evidence and specifically outlined the 
evidence needed.   A more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.   The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.   VAOPGCPREC 1-04 (Feb. 24, 2004).   See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.   The burden is on the claimant in such a 
situation to show that prejudice actually exists).

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
January 2001, the veteran filed a claim for service 
connection for diabetes mellitus.  He was provided a VCAA 
notice regarding that claim by means of a March 2001 letter.  
In a July 2001 rating decision, service connection was 
granted for diabetes mellitus.  The veteran filed a NOD as to 
the assigned rating.  Therefore, in accordance with 
VAOPGCPREC 8-2003, the notice provisions of VCAA are not 
applicable as to the claim for an increased initial rating 
for diabetes mellitus.  That is, because the veteran was 
provided with adequate VCAA notice in March 2001 in regards 
to his initial service connection claim, VA is not required 
to provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss and increased rating for PTSD, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As to the issue of service 
connection for bilateral hearing loss, since this issue is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of prejudice to the 
veteran.  As to the increased rating issue, any defect with 
respect to the effective date portion of the notice will be 
rectified by the agency of original jurisdiction when 
effectuating the award.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.   The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.   
Accordingly, the Board will address the merits of the claims.

1.  Entitlement to service connection for bilateral hearing 
loss.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
loss, when such is manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

Analysis

The veteran contends that he has bilateral hearing loss due 
to acoustic trauma suffered in Vietnam.  

As discussed, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) 
in-service incurrence of such disability [to include within 
the presumptive period]; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  The September 2005 VA audiological examination 
revealed hearing loss for VA purposes.  Hickson element (1) 
has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.  The record reflects that 
bilateral hearing loss was initially identified in December 
2000, approximately 31 years after the veteran left military 
service.  Because the medical records do not demonstrate that 
bilateral hearing loss was present for decades after service, 
the statutory presumption pertaining to sensorineural hearing 
loss is not for application in this case.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005). 

With respect to in-service injury, the record indicates that 
the veteran served in Vietnam and was awarded the Vietnam 
Service Medal with Fleet Marine Force Combat Operations 
Insignia.  Although this decoration does not conclusively 
prove that the veteran was himself engaged in combat with the 
enemy, as opposed to merely showing that he was attached to 
or operated with a Marine unit that was engaged in actual 
combat, the Board will accept for the purposes of the 
decision the veteran's statements that traumatic noise 
exposure occurred in service.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004) [combat 
presumptions].  Hickson element (2) is therefore arguably 
met.

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's bilateral hearing loss with his earlier military 
service, and the veteran's claim fails on that basis.

In this regard, the Board notes that the September 2005 VA 
audiological examiner specifically opined that the veteran's 
hearing loss was not related to military service.  The 
examiner noted that the all medical records while in service 
indicated that the veteran's hearing was within normal limits 
and that the veteran, himself, had reported that his hearing 
loss began in 1995, 26 years after his discharge from 
service.  The examiner further noted that the veteran had 
worked in construction for many years after service.  

There is no competent medical evidence to the contrary.  The 
only evidence which serves to relate the veteran's hearing 
loss with his service are statements of the veteran himself.  
It is now well settled, however, that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2004) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinions on medical matters such as a causal relationship to 
service are accordingly lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  Although there is medical 
evidence of a current disability and an in-service injury, 
there is no medical evidence of a nexus between the claimed 
in-service injury and the current disability.  Consequently, 
service connection for bilateral hearing loss is not 
warranted.

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.  

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  Under this code, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Analysis

The record reflects that service connection for PTSD was 
granted by rating decision in December 1999.  A 50 percent 
rating was assigned.  The veteran sought an increased rating 
in January 2001. 

The Board has reviewed the evidence of record and the 
pertinent rating criteria.  Although many of the symptoms 
displayed by the veteran, as reflected in the medical 
findings of record, are no more than moderate in degree, the 
Board believes that the evidence strongly suggests that his 
PTSD is more severe than is reflected by the current 50 
percent rating.  As explained in greater detail immediately 
below, it is the judgment of the Board that the veteran's 
symptoms more appropriately warrant the assignment of a 70 
percent rating.  See 38 C.F.R. § 4.7 (2005).

On VA examination in June 2001, the veteran reported having 
nightmares, flashbacks, intrusive thoughts, problems 
concentrating, extreme isolation and withdrawal, low 
motivation, feelings of guilty and helplessness, and chronic 
sleep disturbance.  He stated that he sometimes becomes 
overwhelmed and just takes off and lives in the woods for up 
to four to five months at a time.  The last time this 
happened was two years ago.  He had a history of two suicide 
attempts one in 1970 and the other in 1979.  He was currently 
on this third marriage.  He would not talk about his 
relationship with his wife, but he seemed to be completely 
estranged from her though sleeping in the same house.  He had 
two grown children and indicated that he had recently seen 
his daughter for the first time in two years.  He stated that 
he had no friends or social acquaintances, except for less 
than five people he associated with at the Veterans of 
Foreign Wars Association.  

Mental status examination revealed that the veteran was alert 
and mildly disheveled.  He was somewhat hypervigilant and 
defensive at times.  His speech was normal.  His mood was 
somewhat labile, angry, irritable, and depressed.  His 
thought process was well-directed with no suicidal or 
homicidal ideations.  He reported having a significant amount 
of rage, anger and resentment.  He did have delusions and 
seemed somewhat paranoid and untrusting.  The diagnoses were 
PTSD and major depression.  The GAF score assigned was 40 to 
45.  The examiner concluded that the veteran's mental illness 
severely compromised his occupational and social functional 
ability.  

When examined by the VA again in November 2004, the veteran 
reported an increase in the severity and frequency of his 
PTSD symptomatology, namely depression, difficulty in 
controlling anger, isolation, intrusive thoughts, suicidal 
ideation and avoidance behavior.  He stated hat he was 
currently taking medication for sleep disturbance, which was 
mildly effective, and had discontinued taking his 
antidepressant medication six months ago because of the side 
effects.  He stated that his relationship with his wife was 
"unstable, but supportive," and that he had "no 
relationship" with his children.  He slept for leisure 
activities and stated that he rarely left the house.  The 
examiner indicated that the veteran's social functioning had 
been relatively unchanged since the last examination.  The 
veteran reported that he had worked for a construction 
company for the past three years but had quit in July 2004 
because of ongoing conflicts with his supervisor, declining 
job performance and work-related stress.  He stated that 
difficulty staying awake at work, poor concentration and 
intrusive thoughts were factors in his decrease in job 
functioning.  The examiner stated that the veteran's job 
functioning had decreased since the last examination.  

Mental status evaluation revealed that the veteran was clean 
and casually dressed.  He was oriented to time, place and 
person.  His mood was depressed .  There was evidence of 
paranoia.  He indicated that he slept three hours a night 
with medication.  He sometimes experienced panic attacks upon 
waking from a nightmare.  His impulse control was impaired as 
evidenced by his difficulty controlling outbursts of anger.  
Although he did not describe current suicidal or homicidal 
ideations, he did report having recurrent suicidal thoughts 
with a plan to overdose on insulin.  He did not act on these 
thoughts because of his spiritual beliefs.  He did not feel 
that he was currently at risk of harming himself or others.  
The diagnosis was PTSD, chronic.  A GAF score 44 was 
assigned.  

At a May 2005 VA psychiatric evaluation, the veteran reported 
persistent avoidance, social alienation, increased arousal, 
difficulty sleeping, irritability, problems concentrating, 
hypervigilance, and an exaggerated startle response.  The 
mental status evaluation showed a moderate level of anxiety.  
His sleep, concentration and memory was poor.  His mood was 
anxious and depressed.  The veteran stated that he had 
passive ideation that he would rather be dead.  A GAF score 
of 51 was assigned.  

The Board finds that the symptomatology described above is 
consistent with some of the criteria for a 70 percent rating.  
Specifically, the evidence confirms that the veteran has had 
suicidal ideations.  In addition, there is evidence of 
impaired impulse control.  The June 2001 VA examiner 
concluded that the veteran's PTSD had a severe impact on his 
social and occupational functioning.  At the time of the 
November 2004 VA examination, the examiner indicated that the 
veteran's social functioning had remained the same while his 
job functioning had decreased.  

The June 2001 and November 2004 examinations assigned GAF 
scores between 40 and 45, which is consistent with serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores of 50 or below contemplate 
an inability to work.

As stated above, the Board acknowledges that many of the 
criteria enumerated for a 70 percent rating are not met in 
this case.  Criteria such as obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; and neglect of personal 
appearance and hygiene are simply not shown by the evidence 
of record.  However, all of the symptoms found in the 
schedular criteria are not required for a 70 percent rating 
to be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

There is arguably support in the evidence for an inability to 
establish and maintain effective relationships.  The veteran 
has described a strained relationship with his wife and none 
at all with his adult children.  He has also described an 
isolative existence stating that he rarely left the house and 
that his leisure activity consisted of sleeping.  As noted 
above, the 2001 VA examiner stated that the veteran's 
occupational and social functioning was severely impacted by 
PTSD, while the 2004 VA examiner noted a decrease in his 
occupational functioning since the 2001 examination.  

In short, the Board finds that the impact of the veteran's 
PTSD on his social and industrial functioning is sufficient 
to approximate the degree of impairment contemplated by a 70 
percent rating.  According to the medical evidence, his PTSD 
symptomatology appears to color all aspects of the veteran's 
life.  Thus, even though all of the criteria for the 
assignment of a 70 percent disability rating have not been 
met, the Board concludes that the symptomatology of the 
veteran's PTSD, being reflective of severe impairment in 
occupational and social functioning due primarily to suicidal 
ideations, impaired impulse control (such as unprovoked 
irritability with periods of violence), and difficulty in 
adapting to stressful circumstances is more serious than the 
"reduced reliability" contemplated by the 50 percent level, 
and more closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  To that 
extent, the appeal is granted.

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].  However, for reasons expressed 
immediately below the Board has concluded that the evidence 
does not support a conclusion that the veteran has symptoms 
of total occupational and social impairment which would 
warrant the assignment of a 100 percent disability rating.

Specifically, the evidence does not show symptoms consistent 
with gross impairment in thought processes or communication, 
or memory loss for names of close relatives, own occupation 
or own name.  The 2001 VA examination noted that the veteran 
was "mildly disheveled" while the 2004 VA examination 
showed that he was causally dressed and cooperative.  Both 
examinations noted that his speech was normal.  Although the 
2001 examination noted reports of delusions as well as 
evidence of paranoia, the veteran's thought processes were 
within normal limits on later psychiatric evaluation in May 
2005.  The 2004 and 2005 evaluations both found that the 
veteran was able to perform the activities of daily living.  

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.  Accordingly, the Board finds that a 100 
percent rating is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.

REMAND

Reasons for remand

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

The Board notes that the veteran has a number of service-
connected disabilities that are considered secondary to his 
service-connected diabetes mellitus.  These disabilities 
include peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, autonomic 
neuropathy manifested by digestive symptoms, peripheral 
neuropathy of the right upper extremity, and peripheral 
neuropathy of the left upper extremity.  

A December 2003 statement from Dr. J.A. appears to indicate 
that the veteran's activities are restricted mainly due to 
the peripheral neuropathy.  The Board points out, however, 
that the veteran is not entitled to be compensated for 
similar symptoms under different Diagnostic Codes, as this 
would result in prohibited pyramiding.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Therefore, the Board feels that the veteran should be 
afforded a VA examination to determine whether there is any 
restriction of the veteran's activities due solely to his 
diabetes.  The November 2004 VA examination did not provide 
this information.  

4.  Entitlement to TDIU.  

In view of the Board's favorable determination regarding the 
veteran's claim for an increased rating for PTSD, and because 
the increased rating issues pertaining to diabetes mellitus 
is being remanded, a decision as to the veteran's claim of 
entitlement to TDIU would be premature.  Action on that issue 
is deferred pending resolution of the RO of the other matters 
referred to herein.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Schedule the veteran for a VA 
diabetes mellitus examination.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner.  
All necessary tests and studies to 
determine the severity of the disability 
should be conducted and the results 
reported in detail.  The examiner should 
opine whether the veteran is precluded 
from engaging in strenuous occupational 
and recreational activities due solely to 
his diabetes, without regard to his 
peripheral neuropathy of either upper and 
lower extremities or other physical 
disorders.

2.  Thereafter, VBA should readjudicate 
the remaining issues on appeal.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN

Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


